t c memo united_states tax_court rodney sanchez petitioner v commissioner of internal revenue respondent docket no 14551-09l filed date rodney sanchez pro_se brooke laurie for respondent memorandum findings_of_fact and opinion marvel judge petitioner seeks review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien nftl with respect to unpaid federal_income_tax liabilities for and pursuant to sec_6320 and sec_6330 d and e we must decide whether to sustain the determination findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and facts drawn from stipulated exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in texas petitioner timely filed joint form sec_1040 u s individual_income_tax_return for and with his then wife analisa sanchez ms sanchez when petitioner and ms sanchez filed the returns they did not fully pay the balances due shown on the returns however they subsequently paid them respondent examined the and returns by notice_of_deficiency dated date respondent determined an income_tax deficiency and a sec_6662 accuracy-related_penalty for each year separate copies of the notice_of_deficiency were sent to petitioner and ms sanchez at their last_known_address ms sanchez who was residing at the last_known_address when the notice_of_deficiency was mailed received her copy petitioner who had moved to a different residence did not receive his copy his undelivered copy was returned to respondent neither petitioner nor ms sanchez petitioned this court regarding the 1unless otherwise indicated all section references are to the internal_revenue_code as amended notice_of_deficiency after the period for petitioning this court expired respondent assessed the deficiencies penalties and interest for and on date respondent sent letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice to petitioner by certified mail petitioner signed the post office receipt confirming that he received the levy notice on date on date respondent sent letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice to petitioner by certified mail on date respondent received petitioner’s request for a collection_due_process_hearing or equivalent_hearing hearing request the envelope was postmarked date the hearing request was timely as to the lien notice but was not timely as to the levy notice consequently petitioner was entitled to receive and received a sec_6320 hearing with respect to the lien notice petitioner received an equivalent_hearing with respect to the levy notice petitioner’s case was initially assigned to settlement officer shirley j rivers so rivers but was transferred to settlement officer bart a hill so hill after petitioner raised an issue regarding the underlying liabilities on date so hill held a telephone hearing with petitioner that covered both the lien notice and the levy notice so hill and petitioner also communicated during the hearing process through correspondence during the hearing process so hill requested the following documentation from petitioner a completed form 433-a collection information statement for wage earners and self-employed individuals signed income_tax returns for and proof of estimated_tax payments for and a draft of petitioner’s return and documentation to support petitioner’s challenges to the underlying liabilities petitioner did not produce any of this documentation on date respondent issued a notice_of_determination that sustained the filing of the nftl and confirmed that the requirements of sec_6320 and sec_6330 and d had been satisfied petitioner filed a timely joint petition contesting the determination which contained his signature and the purported signature of ms sanchez however because ms sanchez 2petitioner declined to stipulate the complete administrative record but he made no argument that the administrative record respondent identified was incomplete or otherwise inaccurate respondent offered exhibit sec_32 and sec_33 consisting of declarations of so rivers and so hill with exhibits attached in order to introduce the complete administrative record considered by the appeals_office in making its determination petitioner objected to the admission of the exhibits and we reserved ruling at trial we now overrule petitioner’s objections and admit the exhibits which were properly authenticated and which we admit for the purpose of providing us with the complete administrative record and not for the truth of the matters asserted therein see hoyle v commissioner t c ___ ___ slip op pincite did not sign or ratify the petition we granted respondent’s motion to dismiss for lack of jurisdiction as to ms sanchez we also granted respondent’s motion to dismiss petitioner’s case insofar as it relates to the equivalent_hearing held with respect to the levy notice we subsequently held a trial at which petitioner testified petitioner a high school graduate operated a sole_proprietorship on the level foundation repair during and when respondent issued the notice_of_deficiency petitioner was going through an acrimonious divorce and did not reside in the marital home pincite wooldridge road corpus christi texas the address respondent used in issuing the notice_of_deficiency respondent concedes that petitioner did not receive the notice_of_deficiency for and and that petitioner was entitled to contest the underlying liabilities for and during the sec_6320 hearing process however petitioner failed to present any information during the sec_6320 hearing or at trial to prove that the 3ms sanchez spoke with respondent’s counsel and confirmed she did not sign the petition underlying liabilities were incorrect4 or that the notice_of_determination was erroneous i collection hearing procedure opinion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial hearing officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the 4the and income_tax deficiencies are primarily due to the disallowance of deductions for some but not all of petitioner’s expenses reported on schedule c profit or loss from business although petitioner contends that the resulting liabilities are too high we have no evidence on which to base such a finding we encourage petitioner to pursue audit_reconsideration of the and liabilities and to produce substantiation for his disallowed schedule c deductions at that time we encourage respondent to work with petitioner if he requests audit_reconsideration and provides the necessary documents and information to support his contention that the and tax_liabilities are excessive we remind petitioner of what we told him at trial--his tax problems will only get worse if he ignores them and continues his pattern of noncompliance appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office is required to issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making a determination the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of any applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews all other determinations of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 the appeals_office abuses its discretion if its determination is made arbitrarily capriciously or without sound basis in fact 91_tc_1079 ii validity of notice_of_federal_tax_lien petitioner made a vague argument at trial that respondent failed to properly assess the underlying tax_liabilities for and on the basis that he did not receive the notice_of_deficiency petitioner also argued that he did not receive a notice of assessed tax that was signed and properly labeled however petitioner’s principal argument is that he has not been given a fair chance to resolve this tax case because he did not receive the notice_of_deficiency or a notice of tax due he also maintains that he has been burdened by personal and business problems that he simply has not had the time or the money to deal with his tax problems and that the assessed tax deficiencies are erroneous and excessive we have reviewed the record and can identify no procedural or substantive defect that would justify a decision refusing to uphold the filing of the nftl respondent’s appeals_office verified that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 it considered the issues petitioner raised during the administrative hearing as required by sec_6330 including petitioner’s challenge to the underlying liabilities for and and it appropriately balanced the need for efficient tax collection with petitioner’s legitimate concern that any collection action be no more intrusive than necessary as required by sec_6330 petitioner did not offer any evidence during the administrative hearing or at trial to prove that the underlying liabilities were too high nor did he submit the documentation regarding his financial condition and his tax compliance that the appeals_office reasonably requested during the administrative hearing process respondent did not abuse his discretion in determining that the nftl was properly filed and we sustain that determination 5petitioner does not dispute that respondent mailed a notice_of_deficiency with respect to and to him and to ms sanchez at their last_known_address as required by sec_6212 and b petitioner contends only that he did not receive the notice_of_deficiency 6because petitioner did not timely request a sec_6330 hearing with respect to the levy notice we do not consider respondent’s action with respect to the levy notice as we have no jurisdiction to do so we are sympathetic to petitioner who seemed genuinely overwhelmed at trial by his tax and other problems we reiterate that petitioner must become current in his tax filings and estimated_tax payments so that his tax problems do not worsen we encourage petitioner to request audit_reconsideration of the and liabilities but only if he is prepared to provide respondent with substantiation of his business_expenses for those years if petitioner is able to find a buyer for one or more of the properties he owns we also encourage him to work with respondent to obtain a release or subrogation of the lien in appropriate circumstances we have considered all issues raised by the parties and to the extent they are not discussed herein we conclude that they are without merit or are unnecessary to reach to reflect the foregoing decision will be entered for respondent 7petitioner stated at trial that he owns a commercial building and his home but that the lien was impairing his ability to sell the properties for a fair price
